Citation Nr: 0634533	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-24 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for 
rhinosinusitis, currently rated 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
lumbosacral sprain.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to February 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico Regional Office 
(RO).  A July 2003 RO rating decision granted the veteran an 
increased evaluation for his service-connected 
rhinosinusitis, from noncompensable to 10 percent disabling, 
effective from April, 2003.  A January 2004 RO rating 
decision declined to reopen the veteran's previously denied 
claim of service connection for residuals of a back injury. 

The issue of whether new and material evidence has been 
submitted to reopen the claim for entitlement to service 
connection for a lumbosacral sprain is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The veteran has not undergone four to six weeks of antibiotic 
treatment for sinusitis on more than two occasions during any 
recent 12-month period.  He does not suffer more than six 
non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.




CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
rhinosinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic 
Code 6513 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2003; a rating 
decision in July 2003, and a statement of the case in January 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2004 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Factual Background
 
On the veteran's initial VA examination in September 1969, he 
complained that he sneezes a lot and has excessive nasal 
discharge.  A sinus x-ray showed haziness of the right 
maxillary sinus.  On physical examination of the nose 
moderate nasal secretion was shown.  There was some edema of 
turbinates.  Chronic allergic rhinosinusitis was the 
diagnostic impression.

Service connection for rhinosinusitis, rated noncompensably 
disabling, was established by an RO rating action dated in 
November 1969.

The veteran's claim for an increased evaluation for his 
service-connected rhinosinusitis was received in April 2003.  
In hearing testimony and other statements on file, the 
veteran argues that he has nightly sinus pain and recurrent 
nasal stuffiness and congestion as well as occasional 
headaches.

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of reports of VA examinations conducted 
in July 2002, June 2003, September 2003, and July 2004 and 
the veteran's testimony at his hearing in July 2004.  For the 
purpose of reviewing the medical history of the veteran's 
service-connected disorder, see 38 C.F.R. §§ 4.1, 4.2, the 
Board has also reviewed medical evidence developed in 
connection with prior claims, such as the veteran's service 
medical records.  The Board has also reviewed documents 
developed throughout this appeal, such as statement submitted 
by the veteran in support of his claim and informal briefs 
received from the veteran's representative.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.

Law and Regulations

Disability evaluations are determined by the application of 
VA Schedule for Rating Disabilities, (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease and injuries incurred or aggravated 
during military service and the residual condition in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable based upon the assertion and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Analysis

The RO has assigned a 10 percent rating for the veteran's 
rhinosinusitis under Diagnostic Code 6513.  Under Diagnostic 
Code 6513 a 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

A 30 percent evaluation is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

A note to § 4.97 indicates that an incapacitating episode of 
sinusitis is one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2006).

The evidence shows that the veteran reports that he uses 
topical nasal steroids and saline solutions for his sinusitis 
and rhinitis.  VA outpatient treatment records showed that he 
is prescribed Flunisolide and Fexofenadine HCL.  An x-ray of 
the paranasal sinuses in July 2002 revealed evidence of 
opacification of the left maxillary sinus.  During a July 
2002 VA examination the veteran reported interference with 
breathing through his nose.  Physical examination of the nose 
revealed normal mucosa with the septum in midline.  A 
subsequent x-ray of the paranasal sinuses in June 2003 
demonstrated complete opacification of the right maxillary 
sinus consistent with acute sinusitis and normal well aerated 
paranasal sinuses.  A physical examination of the nose at 
that time showed watery nasal discharge without tenderness or 
crusting.  There was no purulent discharge or crusting.   

A nasal examination in September 2003 revealed no mucosal 
lesions or secretions.  A nasal endoscopy in September 2003 
showed that the inferior, mid, superior turbinates were 
normal in size and shape.  The osteomeatal and 
sphenoethmoidal recess were patent with no polyps or 
discharge.   

On his most recent VA examination in July 2004, the veteran 
reported recurrent acute nasal congestion, headaches, 
sneezing episodes, and occasional purulent discharge.  He 
also reported that when nasal congestion is present, he has 
interference with breathing through his nose.  On physical 
examination, moderate nasal congestion secondary to 
hypertrophied bluish turbinates with watery discharge was 
noted.  There was no purulent discharge or crusting.  There 
was mild tenderness on palpation of the sinuses.

The record shows that while the veteran has chronic symptoms 
of sinusitis, these symptoms result primarily in discomfort.  
They do not create incapacitation such as to prevent normal 
employment or activities.  With respect to non-incapacitating 
episodes, there is no competent medical evidence showing that 
the veteran has episodes of sinusitis manifested by 
headaches, pain, and purulent discharge or crusting three to 
six times per year.  He is maintained with routine 
medications.  He has been primarily noted by his VA 
clinicians to have only occasional headaches and complaints 
of nasal congestion causing interference with breathing.  

Here the medical evidence, in its entirety, does not 
establish that he has three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.

Thus, the Board finds that the veteran does not meet or 
nearly approximate the criteria for a rating in excess of 10 
percent under Diagnostic Code 6513.  See 38 C.F.R. § 4.97. 

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An increased evaluation for rhinosinusitis, currently rated 
10 percent disabling, is denied.


REMAND

In a decision issued on March 31, 2006, Kent v. Nicholson, 20 
Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) noted that VA's obligation to provide 
a claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  The applicable new-and-material-
evidence regulation defines "new" to mean evidence "not 
previously submitted to agency decisionmakers . . . [that] is 
neither cumulative nor redundant."  "Material evidence" 
means existing evidence that "relates to an unestablished 
fact necessary to substantiate the claim."  
38 C.F.R. § 3.156(a) (2006).  

Generally, a claim for service connection is denied because 
there is either no evidence on one or more of the three 
elements needed to establish service connection or 
insufficient evidence on one or more of these elements.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  Therefore, when a 
claimant seeks to reopen a previously denied claim, material 
evidence would be (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or some 
combination or variation of the above three situations.  The 
Court held in Kent that, in the context of a claim to reopen 
a previously denied claim for service connection, the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 
require VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The Court 
further held that the failure to provide notice of what 
constitutes material evidence in this context would generally 
be the type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.

The notice letter issued to the veteran in October 2003 in 
connection with his current claim did not meet the more 
stringent requirements more recently set forth by the Court 
in Kent.  Accordingly, the Board's consideration of the issue 
in appellate status at this time would constitute prejudicial 
error.  Therefore, the case must be remanded so that VA may 
provide the veteran with notice that complies with the 
criteria elaborated by the Court in Kent.  

Accordingly, the case is REMANDED for the following action:

1.  Provide a notice letter that meets 
the requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159, to include the 
more stringent requirements outlined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  This includes written 
notice of what evidence the veteran is 
expected to provide in support of his 
claim and what evidence that VA will 
obtain for him.  The notification should 
include notice of the specific evidence 
necessary to constitute new and material 
evidence to reopen the veteran's claim 
for service connection for lumbosacral 
strain pursuant to Kent v. Nicholson.  
The notice should also advise him that he 
should submit any relevant evidence in 
his possession concerning his claim.  

2.  Then readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
the appellant and representative, should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.

The veteran may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


